Citation Nr: 1614719	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-32 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to an initial compensable rating for service-connected pseudofolliculitis barbae.

3.  Entitlement to an initial compensable rating for service-connected "body rash" skin disorder.

4.  Entitlement to a compensable rating based on the receipt of multiple noncompensable ratings for various service-connected disabilities.  


REPRESENTATION

Veteran represented by:	American Red Cross



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to May 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2010 and June 2014 by the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When appealing the RO's February 2010 denial of service connection for a psychiatric disorder, the Veteran also appealed the RO's contemporaneous denial of his claim to reopen service connection for pseudofolliculitis barbae and his claim seeking service connection for a body rash.  However, the RO subsequently granted service connection for these dermatological disorders, as reflected in the September 2014 rating decision, thereby extinguishing the Veteran's related service connection appeals.  

In March 2016, the Veteran testified at a Board hearing conducted at the Board's Central Office by the undersigned Veterans Law Judge.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.



REMAND

With regard to the Veteran's claims seeking initial compensable ratings for his service-connected pseudofolliculitis barbae and body rash, or a compensable rating for his receipt of several noncompensably disabling service-connected disabilities, the Veteran timely disagreed with these initial ratings in July 2014, but has not yet been provided with a related statement of the case (SOC).  Accordingly, the claims are remanded to the RO, to this end.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

With regard to the Veteran's claim seeking service connection for a psychiatric disorder, currently diagnosed as a delusional disorder, persecutory type, the Veteran asserts his disorder began during service in 1981, when he was approximately 21 years old (a common age of onset for such disorders) and witnessed a spaceship absorbing energy from a power plant and subsequently lost four hours of time.  He reports that after witnessing this event and losing his memory of the following four hours, he experienced a number of personal and professional difficulties, including discovering his wife's adultery that evening and receiving a number of disciplinary measures in service.  He reports that while he sought treatment for his symptoms during service, he did not reveal their full extent, for fear that he would be institutionalized.  The Veteran's service separation examination report reflects that prior to his administrative separation from service, he sought treatment for depression and excessive worry.  

There are currently several deficiencies in the record that preclude the Board from adjudicating this claim.  In order to obtain the most complete record possible, the RO must make attempts to obtain the Veteran's in-service mental health treatment (often kept in a separate repository from other service treatment records); his service personnel records, which would document the reason for his administrative separation and any disciplinary measures; the Veteran's recent post-service VA treatment record, as the Veteran reports receiving recent VA psychiatric treatment; and a medical opinion exploring the potential relationship between the Veteran's current psychiatric disorder and service, as no such medical opinion was rendered in conjunction with his November 2009 VA psychiatric examination. 
Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC adjudicating the Veteran's claims seeking initial compensable ratings for his service-connected pseudofolliculitis barbae and body rash, or a compensable rating for his receipt of several noncompensably disabling service-connected disabilities.  Inform the Veteran that if he wishes to have the Board consider any decision he deems adverse, he must file a timely substantive appeal (VA Form 9).

2.  Obtain the Veteran's VA treatment records dated from September 2012.  

3.  Obtain the Veteran's in-service mental health treatment records, which may be stored separately from his other service treatment records.

4.  Obtain the Veteran's complete personnel file.

5.  If any of these records are not received from, follow the notification procedures of 38 C.F.R. § 3.159(e).

6.  Then, schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file must be provided for review.  All indicated tests must be conducted.

After conducting the examination and reviewing the record, the VA medical professional is to opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's current delusional disorder had its onset in or is otherwise related to service.

Specifically, the medical professional is to consider and comment on the clinical significance of the Veteran's report that his symptoms began during service in 1981 (at approximately age 21) when he witnessed a space ship draining energy from a power plant, subsequently lost four hours of time, and experienced personal and professional problems thereafter.  

A complete rationale must be provided for the requested opinion.  

7.  Finally, readjudicate the Veteran's claim seeking service connection for a psychiatric disorder.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

